Citation Nr: 1028712	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-16 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1942 to 
September 1945.  Service in the Pacific Theatre and award of the 
Purple Heart Medal are evidenced in the record.  The appellant 
and the Veteran were married in October 1956 and remained married 
until the death of the Veteran in April 2007.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the appellant's claim for 
entitlement to service connection for cause of death.  The 
appellant disagreed and perfected an appeal.

In March 2009, the appellant and her representative presented 
evidence and testimony in support of her claim at a hearing at 
the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

In a November 2009 decision, the Board remanded the claim for 
additional evidentiary development.




FINDINGS OF FACT

1.  The Veteran died in April 2007 due to aspiration pneumonia, 
dysphagia and advanced Parkinson's disease.

2.  The Veteran was service-connected for residuals of a gunshot 
wound to the right chest with fracture deformities of the 6th and 
7th ribs, right side pleural thickening right, and adhesions and 
pleural diaphragmatic adhesions.

3.  A preponderance of the competent medical evidence supports a 
finding that the Veteran's cause of death is unrelated to his 
service-connected disabilities.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in combat in World War II and was wounded in 
Guam, receiving a gunshot wound to the chest.  Medical records of 
the era indicate a diagnosis of residuals of gunshot wound to 
right chest with fracture deformities of the 6th and 7th ribs, 
right side pleural thickening right, and adhesions and pleural 
diaphragmatic adhesions.  The appellant testified that the 
Veteran had serious lung related problems from the time that she 
knew him (1951), including numerous and almost annual bouts of 
pneumonia and bronchitis.  See hearing testimony at page 6.  She 
contends that the pleural condition that resulted in pneumonia at 
the time of his death was aggravated by the residuals of the 
gunshot wound he received in World War II.
The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the appellant's claim for 
further evidentiary development.  Specifically, the Board ordered 
VBA to obtain records pertaining to medical treatment of the 
Veteran from the VA Medical Center (VAMC) in Brooklyn, New York, 
and the VA medical facility in West Palm Beach, Florida.  In 
addition, the remand directed VBA to provide the Veteran's VA 
claims folder to a physician who was to provide an opinion 
whether it is as likely as not that the Veteran's service-
connected residuals of a gunshot wound were a principal or 
contributory cause of the Veteran's death.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  In this case, the record shows 
that VBA obtained records from VAMC Brooklyn and West Palm Beach 
that pertain to the Veteran.  In addition, the record now 
includes the April 2010 VA physician's report and opinion 
regarding the likelihood of a relationship between the Veteran's 
service-connected disability and the cause of the Veteran's 
death.  For those reasons, the Board finds that VBA has 
substantially complied with the November 2009 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record reveals that the appellant was informed in a June 2007 
letter of the evidence required to substantiate a claim for 
dependency and indemnity compensation (DIC) benefits.  The 
appellant was further informed of how VA determines an effective 
date in a letter dated December 2009.

The appellant was notified of VA's duty to assist her develop her 
claim by making reasonable attempts to obtain federal, state or 
private records relevant to her claims, and by providing a 
medical examination or opinion.  For the reasons stated above, 
the Board finds that VBA satisfied its duty to notify.

The Board also notes that VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records identified by the appellant.  As noted above, the 
Veteran's VA claims folder was reviewed by a VA physician in 
April 2010 and an opinion regarding a nexus between the Veteran's 
service-connected disability and his cause of death was provided.  
For those reasons, the Board finds that VA has satisfied its duty 
to assist the appellant.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As 
noted in the Introduction, the appellant presented evidence and 
testimony at a hearing at the RO before the undersigned VLJ.

Pertinent Law and Regulations

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2009).

In determining whether a service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
See 38 C.F.R. § 3.312(c)(1) (2009). Generally, minor service-
connected disabilities, particularly those of a static nature or 
not materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  38 
C.F.R. § 3.312(c)(2) (2009).  However, service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause of 
the death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the person 
materially less capable of resisting the effects of other disease 
or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2009).

The regulations also state that there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition affected a vital organ and was of itself of a 
progressive and debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2009).

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Analysis

The appellant contends that her husband, the Veteran, died of a 
condition that was caused or aggravated in-part by his service-
connected residuals of a gunshot wound to the chest.  
Specifically, at the March 2009 hearing, the appellant submitted 
an undated letter from Dr. C.D., D.O., who stated that he had 
first treated the Veteran in December 2001 for "multiple medical 
problems including chronic obstructive pulmonary disease [COPD] . 
. ."  Dr. C.D. further stated that the death certificate does 
not include the diagnosis of COPD "which was also a contributing 
factor in [the Veteran's] decline."  She seeks entitlement for 
service connection for the cause of the Veteran's death.

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board 
will address each element in turn.

With regard to element (1), the record includes the April 2007 
death certificate and an August 2007 amended death certificate.  
The original death certificate of record indicated the cause of 
death was "ES [end-stage] Parkinson's disease."  The amended 
certificate stated that the causes of death as "Aspiration 
Pneumonia; Dysphagia; Advanced Parkinson's Disease."  The 
amended certificate included an affidavit by the signing 
physician which stated:

Patient had advanced Parkinson's Disease with severely 
limited activity and ability to swallow.  He could not 
handle his secretion due to severe disease, developed 
Pneumonia and expired.

Element (1) is satisfied.

With regard to element (2), the record is clear that the Veteran 
was service-connected for a gunshot wound to the chest received 
during combat during the invasion of Guam in World War II.  
Medical records of the era indicate a diagnosis of residuals of 
gunshot wound to right chest with fracture deformities of the 6th 
and 7th ribs, right side pleural thickening right, and adhesions 
and pleural diaphragmatic adhesions.  Thus, element (2) is also 
satisfied.

The crux of the claim is whether there is a medical nexus between 
the Veteran's service-connected gunshot wound residuals and the 
Veteran's fatal aspiration pneumonia, dysphagia, and advanced 
Parkinson's disease.  As noted, Dr. C.D. provided a letter to the 
appellant stating that the Veteran's diagnosed COPD "was also a 
contributing factor in [the Veteran's] decline."   Dr. C.D.'s 
opinion in that regard is not, however, explained beyond the 
conclusory statement; that is, no explanation is provided to 
substantiate his opinion.  For that reason, the Board remanded 
the claim for an opinion with rationale regarding any nexus 
between the Veteran's service-connected disability and his cause 
of death.

In an April 2010 medical report, a VA physician stated that she 
had reviewed the Veteran's VA claims folder, including Dr. C.D.'s 
opinion.  After reviewing the medical evidence and listing the 
relevant evidence, the examiner found that it was less likely as 
not (less than 50/50 probability) that the Veteran's service-
connected gunshot wound residuals were a cause of the Veteran's 
death.  She explained that the Veteran had progressive severe 
Parkinson's disease and died as a result of associated 
complications.  Although the medical evidence showed that the 
Veteran also had COPD, the examiner stated that the residuals of 
his service-connected gunshot wound "would be restrictive in 
nature" and not obstructive.  She concluded that "not only was 
there no association between his GSW (gunshot wound) and his 
cause of death," there was no association between his service-
connected gunshot wound residuals and his COPD disorder.

The Board is charged with the duty to assess the credibility and 
weight given to evidence in a claim for entitlement to service 
connection. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998).  In its assessment of 
medical evidence, the Board can favor some medical evidence over 
other medical evidence so long as the Board adequately explains 
its reasons for doing so. See Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  The probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). 

After review of the entire record, the Board finds that the VA 
examiner's opinion is more probative than the conclusory opinion 
provided by Dr. C.D.  The VA examiner's April 2010 report 
includes a detailed explanation showing how the Veteran's 
service-connected gunshot wound disability was not related to his 
COPD.  Moreover, the Board observes that even if Dr. C.D.'s 
opinion is accepted, without a nexus between the COPD and the 
service-connected gunshot wound, his opinion is not evidence of a 
connection between the gunshot wound residuals and the cause of 
death.  Dr. C.D.'s opinion does not include a detailed assessment 
that would allow the Board to determine its probative value. 

For those reasons, the Board finds that a preponderance of the 
competent medical evidence of record shows that there is no 
relationship between the Veteran's service-connected gunshot 
wound residuals and his cause of death.  Service connection for 
cause of death is not warranted.




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


